Citation Nr: 1430554	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a lower back disorder has been received.

2.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

4.  Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had honorable active duty service from October 1977 to October 1980, and from and December 1981 to June 1986.  The Veteran had additional service in the National Guard.   

This appeal to the Board of Veterans' Appeals (Board) arose from January 2009 and February 2010 rating decisions.  

In the January 2009 rating decision, the RO declined to reopen claims for service connection for PTSD and a lower back disorder.  In November 2009, the Veteran filed a notice of disagreement (NOD) with respect to the  denial of service connection for PTSD.  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.  By way of the February 2010 rating decision the RO declined to reopen a claim for service connection for lower back disorder and denied a compensable rating for service-connected bilateral hearing loss.  in March 2010 The Veteran filed an NOD for his bilateral hearing loss and his lower back disorder.  The RO issued an SOC in July 2010 for his service-connected bilateral hearing loss and an SOC in January 2012 for his lower back disorder.  The Veteran filed a substantive appeal (via a VA Form 9) for his service-connected bilateral hearing loss in August 2010 and for his lower back disorder in January 2012.  

The Veteran was notified of the January 2009 rating decision in January 2009; however, in October 2009. the Veteran contacted the RO stating that he did not hear anything about his 2008 petition to reopen his previously denied claim.  The Board notes that the address on the October 2009 correspondence was different then the address that the January 2009 letter was sent to.  The RO then sent the Veteran a letter  in November 2009, updating him about his claims; however, the RO discussed the May 2007 rating decision and not the most recent January 2009 rating decision.  The Board notes that it is the Veteran's responsibility to keep the VA informed of his whereabouts.  However, as the Veteran stated that he never received anything since his October 2008 petition to reopen, the RO then sent the Veteran the incorrect information, and the Veteran's March 2010 NOD would be timely for the November 2009 notice, the Board finds that the January 2009 rating decision is not a final decision and his claim for service connection for a lower back disorder has been continuously on appeal since the January 2009 rating decision. 

Also, as regards characterization of the issues on appeal, the Board notes that, in January 2009 and February 2010 rating decisions on appeal, the RO declined to reopen the Veteran's  claims for service connection for a lower back disorder and PTSD.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must first decide whether new and material evidence to reopen each claim has been received.  

Given that-and, in view of the Board's favorable decision on the request to reopen the claim for service connection for PTSD-the Board has characterized the appeal as lower back and PTSD as  encompassing the first three matters set forth on the title page.  Moreover, Given the various diagnoses of record (as discussed in more detail, below), the Board has expanded the reopened claim involving psychiatric impairment as one for any acquired psychiatric disorder, to include PTSD, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

On his August 2010 and January 2012 VA Forms 9, the Veteran indicated that he did not want a Board hearing, although, in December 2010,  he indicated that he desired a Board hearing.   In July 2012, the RO contacted the Veteran to clarify if he wanted a hearing; in response, the Veteran stated that he did not want a hearing.  

The Board notes that, in addition to the paper claims file, there is a paperless electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in such file reveals VA treatment records that were reviewed by the RO in the February 2012 supplemental statement of the case (SSOC) and a May 2014 brief by the Veteran's representative. 

The Board's decision addressing the request to reopen the claims for service connection for a lower back disorder and PTSD, as well as the claim for an  increased rating for service-connected bilateral hearing loss, is  set forth below.  The  claim for service connection for an acquired psychiatric disorder, on the merits, is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2. In a May 2007 rating decision, the RO denied service connection for a lower back disorder; although notified of the denial in a May 2007 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.   

3.  No new evidence associated with the claims file since the May 2007 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a lower back disorder, or raises a reasonable possibility of substantiating a claim for service connection for a lower back disorder.

4.  In a May 2007 rating decision, the RO denied service connection for PTSD; although notified of the denial in a May 2007 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.  

5.  New evidence added to the record since the May 2007 rating decision, when considered by itself or with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for PTSD.

6.  Pertinent to the October 2009 claim for increase, audiometric testing has revealed no worse than Level II hearing in the right ear and Level III hearing in the left ear. 
7.  Although the Veteran has described decreased ability to hear the television, conversations, and telephone associated with his hearing loss, the noted functional effects are not indicative of an exceptional or unusual disability picture with such related factors as marked interference with employment or repeated hospitalization.  


CONCLUSIONS OF LAW

1.  The May 2007 rating decision in which the RO denied service connection for a lower back disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence received since the RO's May 2007 denial is not new and material, the criteria for reopening the claim for service connection for a lower back disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The May 2007 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  As evidence pertinent to the claim for service connection for PTSD received since the RO's May 2007 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

5.  The criteria for an increased ( compensable) rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable decision on the request to reopen the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly resolve this claim have been accomplished.

As for the remaining claims herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, November 2008, November 2009, December 2009, and January 2010 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The November 2008 pre-rating  also provided notice meeting the requirements of Kent; additional notice was sent in regards to the lower back disorder in January 2010.  The January 2009 and February 2010 RO rating decisions reflect the initial adjudication of the claims after issuance of those letters.  Hence, the November 2008, November 2009, December 2009, and January 2010 pre-rating letters meet the VCAA's content of notice and timing of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The Veteran's service treatment records and VA treatment records are of record, along with reports of December 2009 and January 2012 audiology examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required.  

With respect to the requests to reopen, the Board points out that an examination is not warranted because the VCAA's duty-to-assist is not triggered unless and until the claim is reopened.  38 U.S.C.A. § 5103A.  

For the Veteran's service-connected bilateral hearing loss, the Veteran was afforded VA examinations in December 2009 and January 2012.  All appropriate testing needed to assess the current status of the Veteran's disability was accomplished, and the functional effects of the Veteran's hearing loss were s described and recorded.  The Board thus finds that the September 2009 and June 2012 VA examinations are adequate for evaluation of the Veteran's hearing loss, and that, on these facts, no further examination is needed.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.   Requests to Reopen

Service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A. Lower back

The record reflects the RO's initial denial of service connection for lower back disorder in May 2007.  In that denial, which was based solely on consideration of service records, the RO found that the Veteran had two complaints of back pain during service in February 1986 and these complaints were associated with influenza; he did not have any diagnosis of a chronic back condition related to service.  

Although notified of the denial in a May 2007 letter, the Veteran did not initiate an appeal.  In fact, no further communication regarding the matter of his  entitlement to service connection for a low back disorder was received until October 2008, when VA received his application to reopen his claim.  Therefore, the May 2007 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c);38 C.F.R. §§ 3.104, 20.302, 20.1103.  Notably, no pertinent exception to finality applies to the May 2007 rating decision.  No new and material evidence pertinent to the matter of service connection for a lower back disorder was received during the remainder of the appellate period following notice of the May 2007 denial, nor have additional service records been received at any time, requiring readjudication of the claim.  See 38 C.F.R. § 3.156(b) and (c).  

Here, medical evidence  added to the record since May 2007 primarily consists of  post-service VA treatment records.   his evidence is new in the sense that it was not previously before agency decision makers, and it is relevant, in that it includes notations pertaining to the lower back.  However, this evidence does not pertain to unestablished facts needed to grant service connection-here, in-service disease or injury, current disability, and medical nexus between such disability and the in-service disease or injury.  Here, newly received VA treatment records merely document that the Veteran has back pain and scoliosis.  Medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992).  Notably, these records include no medical opinion or even medical comment confirming the presence of a current back disability that had its origins in, or is otherwise medically-related to, service.   

Moreover, the Veteran's own assertions, as well as those advanced on his behalf, provide no basis to reopen the claim.  To the extent that the Veteran relates how his low back condition was incurred in service and how he believes his current condition is  related to his military service, the Board finds that these statements do not provide any new information because they are repetitive of what was already of record.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that any new contentions and arguments have been raised since the May 2007 rating decision, the Board points out that the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

In any event, the Board points out that, in this case, the Veteran simply cannot reopen the claim on the basis of lay assertions, alone.  As laypersons lack appropriate medical training and expertise, such individuals generally are not competent to render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of a complex medical disability (to include the one here at issue). See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a lower back disorder are not met, and the RO's May 2007 denial of the claim remains final.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 

B.  PTSD

As indicated above, the RO denied the Veteran's claim for service connection for PTSD in May 2007.  The evidence then of  record consisted of the Veteran's service treatment records and his statements.  The basis for the RO's May 2007 denial was that the evidence did not show a diagnosis of PTSD.  

Although the Veteran was notified of the denial in a May 2007 letter, he did not initiate an appeal.  Indeed, no further communication regarding his entitlement to service connection for PTSD was received until October 2008, when VA received his application to reopen his claim.  Therefore, the May 2007 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis..  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103..  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), Notably, no pertinent exception to finality applies to the May 2007 rating decision.  No new and material evidence pertinent to the matter of service connection for PTSD was received during the remainder of the appellate period following notice of the May 2007 denial, nor have additional service records been received at any time, requiring readjudication of the claim.  See 38 C.F.R. § 3.156(b) and (c).  

Pertinent evidence added to the claims file since May 2007 includes records of VA treatment, an August 2010 VA examination, the Veteran's reported in-service stressors, and the Veteran's various statements.   Of the evidence, the Veteran's VA treatment records include Axis I diagnoses of PTSD in February 2010 and May 2010.  
The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  This evidence is "new" in that it was not before agency decision makers at the time of the May 2007 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the evidence is material in that it relates to an unestablished fact needed to establish service connection for PTSD-diagnoses of the condition.   Thus, when presumed credible-and considered light of the fact that, since the May 2007 final denial, the RO has conceded the occurrence of a claimed in-service stressor (as reflected in the October 2010 SSOC)-the noted evidence also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the phrase "must raise a reasonable possibility of substantiating the claim," as it is used in 38 C.F.R. § 3.156(a) , creates a standard that requires reopening "if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.   Evaluation of Bilateral Hearing Loss  

Historically, in March 2007, the RO granted service-connection for bilateral hearing loss, and assigned an initial 0 percent (noncompensable) rating, effective October 26, 2006.  In October 2009, the Veteran filed a claim for an increased rating and, in the February 2010 rating decision (the subject of this appeal), the RO continued the Veteran's noncompensable rating, pursuant to the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is undertaken with the possibility that assignment of different ratings for distinct periods of time (or, "staged rating"), may be appropriate.


The Veteran has a  VA audiology consult in December 2009.  On audiometric testing, pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20
20
65
80
46
LEFT
N/A
20
25
60
60
41


Pure tone threshold averages were 46 decibels (dB) in the right ear and 41 dB in the left ear.  Speech discrimination scores were 94 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with normal to moderate to severe hearing loss in the right ear and moderate hearing loss in the left ear.  The VA examiner stated that the Veteran was retired but had decreased ability to hear or under the television, conversations, and telephone.  

In January 2012 the Veteran had a VA audiology consult.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
40
50
80
49
LEFT
N/A
30
55
70
80
59


Pure tone threshold averages were 49 dB in the right ear and 59 dB in the left ear.  Speech discrimination scores were 88 percent in the right ear and 88 percent in the left ear.  The VA examiner stated that the Veteran reported that he cannot go five minutes of watching television without asking someone what is said and that he does not always hear instructions. 

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the pure tone threshold averages on audiological testing in December 2009, when applied to Table VIA, reveal Level I hearing in the right ear and Level I hearing in the left ear.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The pure tone threshold averages on audiological testing in January 2012, when applied to Table VIA, reveal Level II hearing in the right ear and Level III hearing in the left ear.  Combining Level II hearing for the right ear and Level III hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

The Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in these matters and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.
Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In addition to the audiometric testing results noted above, the audiology examination reports of record describe the effects of the Veteran's hearing loss as decreased ability to hear  the television, conversations, and telephone.  As such is not outside of the norm of what most people with any degree of hearing loss would report, such assertions, without more, do not clearly render the schedular criteria for the evaluating the Veteran's hearing loss inadequate.  Moreover, even if, given the mechanical nature of deriving ratings for hearing loss, the Board found that the schedular criteria do not contemplate such additionally-described factors, the Board would nonetheless  have to find that the described functional effects of this Veteran's hearing loss are not indicative of an exceptional or unusual disability picture, with such related factors as marked interference with employment or repeated hospitalization, to render the schedular criteria for evaluating the disability inadequate and to warrant assignment of a higher rating for hearing loss on an extra-basis. 

Under either scenario, the requirements for invoking the procedures for extra-schedular consideration  set forth in 38 C.F.R. § 3.321(b)(1) simply are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hearing loss, pursuant to Hart, and the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Under the circumstance noted above, however, that doctrine is not for application with respect to this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received to reopen the claim for service connection for a lower back disorder, the appeal as to this matter is denied.  

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.

An increased (compensable) rating for service-connected bilateral hearing loss is denied. 


REMAND

The Board finds that AOJ development of the claim for service connection remaining on appeal is warranted.  

The Veteran asserts that he has a current psychiatric disability related to his military service.  The Veteran has reported two stressors: the first was between October 1977 and January 1978 he was on fire watch on the second floor when a recruit jumped out of the third floor window and killed himself; and the second was in June 1990 when he was an aidman with the 2nd Battalion and seven people were injured and one had heat exhaustion, he lost him several times but was able to save him.  His service personnel records confirmed that he was awarded an Oklahoma Commendation Medal in November 1990; thus, in the October 2010 SOC the RO conceded his stressor. 

The Veteran was afforded a VA examination in August 2010.  The Axis I diagnosis was  major depression; the examiner stated that the Veteran did not meet the criteria for an Axis I diagnosis of PTSD.  The VA examiner opined that the Veteran's depression was less likely than not related to his military experiences, and stated that the Veteran's claimed stressors are less likely than not related to fear of hostile military or terrorist activity.  

The Board finds that the August 2010 opinion is inadequate to resolve the claim  remaining on appeal.  The examiner did not diagnose the Veteran with  PTSD; however, that conclusion was not fully explained, and the examiner did not comment upon of the validity of diagnoses of PTSD of record, to include a May 2010 diagnosis and a September 2011 diagnosis and  notation of an Axis I history of PTSD.  The examiner's opinion also did not address the in-service stressor that the RO has conceded-namely, aiding seven injured people and one person with heat exhaustion, including saving the person with heat exhaustion.  

Under these circumstances, the Board finds that further examination and opinion addressing the nature and etiology of all acquired psychiatric disability(ies)-based on full consideration of the Veteran's documented history and assertions, and based on clearly-stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (201409); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b)(2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy of the notice of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the record reflects that he has been treated at the Oklahoma City VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Oklahoma City VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran  provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the de novo claim for service connection for an acquired psychiatric disorder, to include PTSD.  

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the Oklahoma City VAMC (and any associated facility(ies)), all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clearly identify all current psychiatric disability(ies), to include PTSD and depression.

The examiner is advised that the RO has conceded the occurrence of the Veteran's claimed in-service stressor involving aiding seven injured people and one person with heat exhaustion; including saving the person with heat exhaustion.  Thus, only this stressor may be considered for purposes of determining whether the Veteran meets the diagnostic criteria for PTSD. 

If a diagnosis of PTSD is deemed appropriate, the examiner must fully explain how the diagnostic criteria are met, and comment upon the link between the verified stressor and the Veteran's symptoms.  If the Veteran is not diagnosed with PTSD, the VA examiner should comment upon the validity of the diagnoses of PTSD reflected in the VA treatment records. 

For each diagnosed psychiatric disability other than PTSD, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability:  (a) had its onset during service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year); or (c) is otherwise medically-related to service (to include the conceded in-service stressor).  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical evidence and lay assertions, to include any assertions as to continuity of psychiatric symptoms since service.   

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claim for service of an acquired psychiatric disorder, to include PTSD and depression, in light of all pertinent evidence and legal authority. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


